Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on September 25, 2019.
3.	Claims 1-20 are examined and are pending.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 8 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by by Koehler et al (US 2021/0006636 A1).
	As per claim 1, Koehler discloses:
	- a method comprising (Para [0100]),
	- operating, by a computing device, an ingestion service to process messages from a set of devices that generate a first set of messages (IoT data ingested from set of devices, Para [0014], Fig. 1, 4), 
	- wherein the ingestion service is configured with a first profile in a plurality of profiles for a first platform, and wherein first configuration properties in the first profile configure a first connection to first storage on the first platform to store information for the first set of messages and configure a first connection to a first event processing service on the first platform to process information in the first set of the messages (IoT system is connected configured with first platform of plurality of platform with first configuration 
- receiving, by the computing device, a selection for a second profile in the plurality of profiles (second platform with second profile (i.e. second configuration information), Fig. 3, item 304(2), 
- migrating, by the computing device, the ingestion service to a second platform associated with the second profile, wherein second configuration properties are retrieved from the second profile for the second platform and installed on the ingestion service in the second platform to configure a second connection to second storage on the second platform and configure a second connection to a second event processing service on the second platform (migrating (i.e. communication) between first computing platform to second computing platform, Fig. 3, Para [0056]), examiner broadest reasonable interpretation: according to applicant’s specification, Para [0031], computing environment 302 may be a containerized computing environment or virtual machine, and migration occurs, between 302(1) - 302(2), accordingly, Fig.3, item 332(1)-332(N) containers communicates between them, as claimed.
As per claim 2, rejection of claim 1 is incorporated, and further Kohler discloses:
- prior to operating the ingestion service: receiving a selection for the first profile in the plurality of profiles; retrieving configuration properties for the first platform from the first profile; and installing the configuration properties for the first platform on the ingestion service to configure the first connection to the first storage on the first platform and configure the second connection the first event service on the first platform (receive configuration properties and installing the configuration properties, Para [0043], [0060]).
As per claim 3, rejection of claim 1 is incorporated, and further Kohler discloses:
- wherein the ingestion service stores the first configuration properties for the first profile and the second configuration properties for the second profile (Fig. 3, item 306(1) 
As per claim 4, rejection of claim 1 is incorporated, and further Kohler discloses:
- receiving messages from the set of devices; and sending information from the messages to the first storage on the first platform or the first event service on the first platform (receiving input data (i.e. messages) from IoT devices and sending them to storage devices, Para [0014]).
As per claim 8, rejection of claim 1 is incorporated, and further Kohler discloses:
- upon migrating the ingestion service: receiving messages from the set of devices; and sending information from the messages to the second storage on the second platform or the second event service on the second platform (managing messages between devices and platforms, Para [0035], [0079]).
As per claim 12, rejection of claim 1 is incorporated, and further Kohler discloses:
- installing the ingestion service in a computing cluster running on the first platform that is different from a computing cluster running the hub (installing ingestion service in a cluster, Para [0026], [0019]).
As per claim 13, rejection of claim 1 is incorporated, and further Kohler discloses:
- installing the ingestion service in a first instance running on the first platform; and migrating the ingestion service to a second instance running on the second platform (installing ingestion service, Para [0026], migrating to second instances, Para [0059]-[0060].
As per claim 14, rejection of claim 1 is incorporated, and further Kohler discloses:
- wherein upon migrating the ingestion service, the ingestion service runs on the second platform using the second profile (ingestion service run on second platform, Fig. 3, Para [0110]).
As per claim 15, rejection of claim 1 is incorporated, and further Kohler discloses:
- wherein the second storage is a different type of storage from the first storage (different type of storage, Para [0054]).
As per claim 16, rejection of claim 1 is incorporated, and further Kohler discloses:
- wherein the first event processing service is configured differently from the second event processing service (different function for different platform, Para [0081]).
As per claim 17,
Claim 17 is the computer readable medium claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of clam 1 above.
As per claim 18, Kohler discloses:
- an apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for (computer readable medium comprising instruction, Para [0019]), 
- receiving, by a computing device, a migration of an ingestion service from a first platform at a second platform, wherein the first platform is associated with a first profile and the second platform is associated with a second profile in the ingestion application (migrating (i.e. communication) between first computing platform to second computing platform, Fig. 3, Para [0056]), examiner broadest reasonable interpretation: according to applicant’s specification, Para [0031], computing environment 302 may be a containerized computing environment or virtual machine, and migration occurs, between 302(1) - 302(2), accordingly, Fig.3, item 332(1)-332(N) containers communicates between them, as claimed.
- retrieving, by the computing device, second configuration properties from the second profile for the second platform (retrieving configuration properties, Para [0060], [0066]),
- installing, by the computing device, the second configuration properties on the ingestion service in the second platform to configure a connection to second storage on the second platform and configure a connection to a second event processing service on the second platform (installing configuration properties, Para [0043], [0049]), 
- 19PATENToperating, by the computing device, the ingestion service to process messages from a set of devices that generate a first set of messages (ingestion to process IoT data, Para [0003], [0014], [0078]).
As per claim 19, rejection of claim 18 is incorporated, and further Kohler discloses:
- receiving messages from the set of devices; and sending information from the messages to the second storage on the second platform or the second event service on the second platform (receiving input data (i.e. messages) from IoT devices and sending them to storage devices, Para [0014]).
As per claim 20, rejection of claim 18 is incorporated, and further Kohler discloses:
- before migration, the ingestion service is configured with a first profile for the first platform (configured with first profile, Para [0066], Fig. 3), 
- first configuration properties in the first profile configure a connection to first storage on the first platform to store information for the first set of messages and configure a connection to a first event processing service on the first platform to process information in the first set of the messages (IoT system is connected configured with first platform of plurality of platform with first configuration information connected to first storages, Fig. 3, item 304, 372, 306, Para [0052], [0060], Fig. 4, creating profile).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al (US 2021/0006636 A1), as applied to claim 1 above and further in view of Sinha et al (US 2017/0284691 A1).
As per claim 5, rejection of claim 1 is incorporated,
Kohler does not explicitly disclose receiving messages from the set of devices; and performing one or more tasks on information from the messages. However, in the same field of endeavor Sinha in an analogous art disclose receiving messages from the set of devices; and performing one or more tasks on information from the messages (sending alert and solving an issue, Para [0059], [0077]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Sinha in to the method of Kohler. The modification would be obvious because one having ordinary skill in the art would be motivated to collect and analyze the IoT data of Sinha into the method of Kohler to detect and resolve issues with IoT device more efficiently (Sinha, Para [0069]).
As per claim 6, rejection of claim 5 is incorporated,
Kohler does not explicitly disclose storing information in the first storage based on performing the one or more tasks. However, in the same field of endeavor Sinha in an analogous art disclose storing information in the first storage based on performing the one or more tasks (storing information about the performed task, Para [0040], [0101]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Sinha in to the method of Kohler. The modification would be obvious because one having ordinary skill in the art would be motivated to collect and analyze the IoT data of Sinha into the method of Kohler to detect and resolve issues with IoT device more efficiently (Sinha, Para [0069]).
As per claim 7, rejection of claim 5 is incorporated, 
processing the information at the first event service based on a set of rules. However, in the same field of endeavor Sinha in an analogous art disclose processing the information at the first event service based on a set of rules (processing event based on rules, Para [0106]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Sinha in to the method of Kohler. The modification would be obvious because one having ordinary skill in the art would be motivated to collect and analyze the IoT data of Sinha into the method of Kohler to detect and resolve issues with IoT device more efficiently (Sinha, Para [0069]).
As per claim 9, rejection of claim 8 is incorporated, 
Kohler does not explicitly disclose storing information in the second storage based on performing the one or more tasks. However, in the same field of endeavor Sinha in an analogous art disclose storing information in the second storage based on performing the one or more tasks (storing information about the performed task, Para [0040], [0101]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Sinha in to the method of Kohler. The modification would be obvious because one having ordinary skill in the art would be motivated to collect and analyze the IoT data of Sinha into the method of Kohler to detect and resolve issues with IoT device more efficiently (Sinha, Para [0069]).
As per claim 10, rejection of claim 8 is incorporated,
Kohler does not explicitly disclose sending information to the second event service based on performing the one or more tasks. However, in the same field of endeavor Sinha in an analogous art disclose sending information to the second event service based on performing the one or more tasks (information about the task (i.e. action) completion about the event is sent (i.e. distributed), Para [0099]).

As per claim 11, rejection of claim 1 is incorporated,
Kohler does not explicitly disclose connecting to a hub that is a connection point for the set of devices to receive messages from the set of devices via the hub. However, in the same field of endeavor Sinha in an analogous art disclose connecting to a hub that is a connection point for the set of devices to receive messages from the set of devices via the hub (connecting to a hub, Para [0115], [0120]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Sinha in to the method of Kohler. The modification would be obvious because one having ordinary skill in the art would be motivated to collect and analyze the IoT data of Sinha into the method of Kohler to detect and resolve issues with IoT device more efficiently (Sinha, Para [0069]).
			Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167